Exhibit 10.28
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (“Agreement”) is made,
effective as of May 21, 2008 (“Effective Date”), by and between P.F. Chang’s
China Bistro, Inc. (“Company”) and Richard L. Federico (“Executive”).
R E C I T A L S
WHEREAS, Executive and Company are parties to that certain Executive Employment
Agreement, dated August 6, 2002, as amended and restated effective June 30, 2005
(the “Prior Employment Agreement”); and
WHEREAS, Executive and Company desire to further amend and restate in its
entirety the Prior Employment Agreement.
NOW THEREFORE, the parties agree as follows:
1. Employment. Company hereby agrees to continue Executive’s employment, and
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.
2. Duties.
2.1 Position. Executive is employed as Chief Executive Officer and shall have
the duties and responsibilities assigned by Company at the present date and as
may be reasonably assigned from time to time. Executive shall perform faithfully
and diligently all duties assigned to Executive. Company reserves the right to
modify Executive’s position and duties at any time in its sole and absolute
discretion, provided that the duties assigned are consistent with the position
of a senior executive and that Executive continues to report directly to the
Board of Directors of Company.
2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, provided that Executive
may continue to serve on the boards of directors of other companies so long as
such service is in accordance with the Company’s policies governing such
activities.
2.3 Work Location. Executive’s principal place of work shall be located in
Scottsdale, Arizona, or such other location as the parties may agree upon from
time to time.
3. Term.
3.1 Initial Term. The employment relationship pursuant to this Agreement shall
be for an initial term commencing on the Effective Date and continuing for a
period of three (3) years following such date (“Initial Term”), unless sooner
terminated in accordance with section 7 below.
3.2 Renewal. On completion of the Initial Term specified in subsection 3.1
above, this Agreement will automatically renew for subsequent one-year terms
unless either party provides ninety (90) days’ advance written notice to the
other that Company/Executive does not wish to renew the Agreement for a
subsequent one-year term. In the event either party gives notice of nonrenewal
pursuant to this subsection 3.2, this Agreement will expire at the end of the
current term.

 

 



--------------------------------------------------------------------------------



 



4. Compensation.
4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of
$676,000 per year, payable in accordance with the normal payroll practices of
Company, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions.
4.2 Incentive Compensation. Executive will be eligible to receive incentive
compensation, the terms, amount and payment of which shall be determined by
Company in its sole and absolute discretion. A target bonus award will be
established on an annual basis for Executive as part of the annual Officer Bonus
Plan which is reviewed and approved by the Board of Directors.
4.3 Performance and Salary Review. Company will periodically review Executive’s
performance on no less than an annual basis. Adjustments to salary or other
compensation, if any, will be made by Company in its sole and absolute
discretion.
5. Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to executives of Company subject to
the terms and conditions of Company’s benefit plan documents. Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive.
6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.
7. Termination of Executive’s Employment.
7.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) Executive’s theft, dishonesty, or
falsification of any Company documents or records; (b) Executive’s improper use
or disclosure of Company’s confidential or proprietary information; (c) any
action by Executive which has a detrimental effect on the Company’s reputation
or business; (d) Executive’s failure to perform any reasonable assigned duties
after written notice from Company of, and a reasonable opportunity to cure, such
failure; (e) any material breach by Executive of this Agreement, which breach is
not cured after written notice from Company of, and a reasonable opportunity to
cure such breach; or (f) Executive’s conviction (including any plea of guilty or
nolo contendere) of any criminal act which impairs Executive’s ability to
perform Executive’s duties with Company. In the event Executive’s employment is
terminated in accordance with this subsection 7.1, Executive shall be entitled
to receive only the Base Salary then in effect, prorated to the date of
termination. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished.
Executive will not be entitled to receive the Severance Packages described in
subsections 7.2(a) and 7.4(a) below.

 

-2-



--------------------------------------------------------------------------------



 



7.2 Termination Without Cause by Company/Severance. Company may terminate
Executive’s employment under this Agreement without Cause at any time on thirty
(30) days’ advance written notice to Executive. In the event of such
termination, Executive will receive the Base Salary prorated to the date of
termination and the Severance Package described in subsection 7.2(a) below,
provided Executive complies with all of the conditions described in subsection
7.2(b) below.
(a) Severance Package. The Severance Package shall consist of the following:
(i) a severance payment equal to: (a) the greater of one and one-half (11/2)
times Executive’s Base Salary then in effect on the date of termination or the
balance of Executive’s Base Salary due for the remainder of the current term;
plus (b) one and one-half (11/2) times the average cash bonus paid to Executive
for each of the years completed under the terms of this Agreement, payable in a
single lump sum payment within thirty (30) days following Executive’s
termination;
(ii) full vesting of all unvested portions of Executive’s equity awards; and
(iii) continuation of group health insurance benefits on the same terms as
during Executive’s employment for the greater of (a) the remainder of the
current term, or (b) one and one-half (11/2) years (the “Continuation Period”);
provided Company’s insurance carrier allows for such benefits continuation. In
the event Company’s insurance carrier does not allow such coverage continuation,
Company agrees to pay the premiums required to continue Executive’s group health
care coverage for the Continuation Period, under the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided
that Executive elects to continue and remains eligible for these benefits under
COBRA, and does not obtain health coverage through another employer during this
period.
(b) Conditions To Receive Severance Package. Executive will receive the
Severance Package described in subsection 7.2(a) above, provided that Executive:
(i) complies with all surviving provisions of this Agreement as specified in
subsection 14.8 below; (ii) executes and does not revoke a full general release
within the time period specified in such release, releasing all claims, known or
unknown, that Executive may have against Company arising out of or any way
related to Executive’s employment or termination of employment with Company; and
(iii) agrees to act as a consultant for Company, without further compensation,
for thirty (30) days following the termination of the employment relationship,
if requested to do so by Company. All other Company obligations to Executive
will be automatically terminated and completely extinguished.
7.3 Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company at any time after the Initial Term, on thirty
(30) days’ advance written notice. In the event of such resignation, Executive
will be entitled to receive only the Base Salary for the thirty-day notice
period and no other amount for the remaining months of the subsequent one-year
term, if any. All other Company obligations to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished. In
addition, Executive will not be entitled to receive the Severance Packages
described in subsection 7.2(a) above or subsection 7.4(a) below.

 

-3-



--------------------------------------------------------------------------------



 



7.4 Termination Upon A Change In Control. If Executive’s employment is
terminated by Company without Cause (as defined in subsection 7.1 above) or
Executive resigns for Good Reason (as defined in subsection 7.4(c) below) within
twenty-four (24) months after a Change in Control (as defined in subsection
7.4(d) below), Executive shall be entitled to receive the Severance Package
described in subsection 7.4(a) below, in lieu of the Severance Package described
in subsection 7.2(a) above, provided Executive complies with all of the
conditions described in subsection 7.2(b) above.
(a) Severance Package: The Severance Package will consist of the following:
(i) a severance payment payable in one lump sum within thirty (30) days
following the date of Executive’s termination of employment and equal to:
(a) the greater of two (2) times Executive’s Base Salary then in effect on the
date of termination or the balance of Executive’s Base Salary due for the
remainder of the current term (in each case, Base Salary shall be determined
without regard to any reduction thereof which would constitute “Good Reason” as
defined in Section 7.4(c)), plus (b) the greater of two (2) times (i) the
average cash bonus paid to Executive for each of the years completed under the
terms of this Agreement or (ii) Executive’s annual bonus target;
(ii) full vesting of all unvested portions of Executive’s equity awards and the
ability to exercise stock options for a period of three (3) years from the date
of termination of employment; provided that such extension does not cause the
option exercise period to be extended beyond the expiration of the option term;
and
(iii) continuation of group health insurance benefits on the same terms as
during Executive’s employment for the greater of (a) the remainder of the
current term, or (b) two (2) years (the “Continuation Period”); provided
Company’s insurance carrier allows for such benefits continuation. In the event
Company’s insurance carrier does not allow such coverage continuation, Company
agrees to pay the premiums required to continue Executive’s group health care
coverage for the Continuation Period, under the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that
Executive elects to continue and remains eligible for these benefits under
COBRA, and does not obtain health coverage through another employer during this
period.
(b) 280G. If, due to the benefits provided under subsection 7.4(a) above,
Executive is subject to any excise tax due to characterization of any amounts
payable under subsection 7.4(a) as excess parachute payments pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
Company shall pay to Executive an additional payment (the “Tax Gross-Up
Payment”) equal to the amount of such Section 280G excise tax payable by
Executive. The Tax Gross-Up Payment will be made to Executive by December 31
following the Executive’s taxable year in which Executive remits the related
taxes.

 

-4-



--------------------------------------------------------------------------------



 



(c) Good Reason. “Good Reason” shall mean any one or more of the following
without Executive’s written consent: (i) the assignment to Executive of any
duties, or any limitation of Executive’s responsibilities, substantially
inconsistent with the Executive’s positions, duties, responsibilities and status
with Company immediately prior to the date of the Change in Control; (ii) the
relocation of the principal place of Executive’s service to a location that is
more than fifty (50) miles from Executive’s principal place of service
immediately prior to the date of the Change in Control, or the imposition of
travel requirements substantially more demanding of Executive than such travel
requirements existing immediately prior to the date of the Change in Control; or
(iii) any material failure by Company to pay, or any material reduction by
Company of, Executive’s base compensation in effect immediately prior to the
date of the Change in Control. Good Reason shall not exist unless Executive
notifies Company in writing of the existence of the applicable condition
specified above not later than ninety (90) days after the initial existence of
the condition, and Company fails to remedy such condition within thirty (30)
days after receipt of such notice.
(d) Change of Control. A Change of Control is defined as any one of the
following occurrences:
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of Company under an employee benefit plan of
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of the securities of Company
representing more than 50% of (A) the outstanding shares of common stock of
Company or (B) the combined voting power of the Company’s then-outstanding
securities;
(ii) the sale or disposition of all or substantially all of Company’s assets (or
any transaction having similar effect is consummated); or
(iii) Company is party to a merger or consolidation that results in the holders
of voting securities of Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Company or such surviving entity
outstanding immediately after such merger or consolidation.
7.5 Termination of Employment Upon Nonrenewal. In the event either party decides
not to renew this Agreement for a subsequent one-year term in accordance with
subsection 3.2 above, this Agreement will expire, Executive’s employment with
Company will terminate and Executive will only be entitled to Executive’s Base
Salary paid through the last day of the current term. All other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished. In addition, Executive will not be
entitled to the Severance Packages described in subsections 7.2(a) and 7.4(a)
above.
8. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. Such work shall include,
but is not limited to, directly or indirectly competing with Company in any way,
or acting as an officer, director, employee, consultant, stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with, the business in which Company is now engaged or in
which Company becomes engaged during the term of Executive’s employment with
Company, as may be determined by the Company in its sole discretion. If Company
believes such a conflict exists during the term of this Agreement, Company may
ask Executive to choose to discontinue the other work or resign employment with
Company. In addition, Executive agrees not to refer any client or potential
client of Company to competitors of Company, without obtaining Company’s prior
written consent, during the term of Executive’s employment.

 

-5-



--------------------------------------------------------------------------------



 



9. Post-Termination Non-Competition.
9.1 Consideration For Promise To Refrain From Competing. Executive agrees that
Executive’s services are special and unique, that Company’s disclosure of
confidential, proprietary information and specialized training and knowledge to
Executive, and that Executive’s level of compensation and benefits and
post-termination severance, as applicable, are partly in consideration of and
conditioned upon Executive not competing with Company. Executive acknowledges
that such consideration for Executive’s services under this Agreement is
adequate consideration for Executive’s promises contained within this section 9.
9.2 Promise To Refrain From Competing. Executive understands Company’s need for
Executive’s promise not to compete with Company is based on the following:
(a) Company has expended, and will continue to expend, substantial time, money
and effort in developing its proprietary information; (b) Executive will in the
course of Executive’s employment develop, be personally entrusted with and
exposed to such proprietary information; (c) both during and after the term of
Executive’s employment, Company will be engaged in the highly competitive casual
dining industry; (d) Company provides services nationally and may provide
services internationally in the future; and (e) Company will suffer great loss
and irreparable harm if Executive were to enter into competition with Company.
Therefore, in exchange for the consideration described in subsection 9.1 above,
Executive agrees that for the period equal to the greater of the remainder of
the current term under this Agreement or one (1) year following the date
Executive ceases to render services to Company (the “Covenant Period”),
Executive will not either directly or indirectly, whether as a owner, director,
officer, manager, consultant, agent or employee: (i) work for a competitor,
which is defined to include any company in the business of preparation and
distribution of Chinese food or other Asian food concepts existing during the
Covenant Period, within a one hundred (100) mile radius of any P.F. Chang’s
China Bistro or Pei Wei Asian Diner or any planned location of such restaurants
(“Restricted Business”); or (ii) make or hold any investment in any Restricted
Business in the United States, whether such investment be by way of loan,
purchase of stock or otherwise, provided that there shall be excluded from the
foregoing the ownership of not more than 5% of the listed or traded stock of any
publicly held corporation. For purposes of this section 9, the term “Company”
shall mean and include Company, any subsidiary or affiliate of Company, any
successor to the business of Company (by merger, consolidation, sale of assets
or stock or otherwise) and any other corporation or entity of which Executive
may serve as a director, officer or employee at the request of Company or any
successor of Company.
9.3 Reasonableness of Restrictions. Executive represents and agrees that the
restrictions on competition, as to time, geographic area, and scope of activity,
required by this section 9 are reasonable, do not impose a greater restraint
than is necessary to protect the goodwill and business interests of Company, and
are not unduly burdensome to Executive. Executive expressly acknowledges that
Company competes on a nationwide basis and that the geographical scope of these
limitations is reasonable and necessary for the protection of Company’s trade
secrets and other confidential and proprietary information. Executive further
agrees that these restrictions allow Executive an adequate number and variety of
employment alternatives, based on Executive’s varied skills and abilities.
Executive represents that Executive is willing and able to compete in other
employment not prohibited by this Agreement.

 

-6-



--------------------------------------------------------------------------------



 



9.4 Reformation if Necessary. In the event a court of competent jurisdiction
determines that the geographic area, duration, or scope of activity of any
restriction under this section 9 and its subsections is unenforceable, the
restrictions under this section and its subsections shall not be terminated but
shall be reformed and modified to the extent required to render them valid and
enforceable. Executive further agrees that the court may reform this Agreement
to extend the one-year period of this covenant not to compete by an amount of
time equal to any period in which Executive is in breach of this covenant.
10. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement, which is provided with this Agreement and incorporated herein by
reference.
11. Nonsolicitation.
11.1 Nonsolicitation of Customers or Prospects. Executive acknowledges that
information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Executive agrees that during the Covenant Period Executive
will not, either directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage Company’s relationship with
any of its customers or customer prospects by soliciting or encouraging others
to solicit any of them for the purpose of diverting or taking away business from
Company.
11.2 Nonsolicitation of Company’s Employees. Executive agrees that during the
Covenant Period, Executive will not, either directly or indirectly, separately
or in association with others, interfere with, impair, disrupt or damage
Company’s business by soliciting, encouraging or attempting to hire any of
Company’s employees or causing others to solicit or encourage any of Company’s
employees to discontinue their employment with Company.
12. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in sections 9-11 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.
13. Agreement to Arbitrate. To the fullest extent permitted by law, Executive
and Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Executive and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any local, state or
federal law, statute, regulation or ordinance or common law. Claims for
injunctive relief pursuant to section 12 above are excluded. For the purpose of
this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement shall apply to them to the extent Executive’s claims
arise out of or relate to their actions on behalf of Company.
13.1 Consideration. The mutual promise by Company and Executive to arbitrate any
and all disputes between them (except for those referenced above) rather than
litigate them before the courts or other bodies, provides the consideration for
this agreement to arbitrate.

 

-7-



--------------------------------------------------------------------------------



 



13.2 Initiation of Arbitration. Either party may exercise the right to arbitrate
by providing the other party with written notice of any and all claims forming
the basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations.
13.3 Arbitration Procedure. The arbitration will be conducted in Phoenix,
Arizona by a single neutral arbitrator and in accordance with the then current
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of Arizona, and only such power, and shall follow the law. The parties
agree to abide by and perform any award rendered by the arbitrator. The
arbitrator shall issue the award in writing and therein state the essential
findings and conclusions on which the award is based. Judgment on the award may
be entered in any court having jurisdiction thereof.
13.4 Costs of Arbitration. Company shall bear the costs of the arbitration
filing and hearing fees and the cost of the arbitrator.
14. General Provisions.
14.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.
14.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
14.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.
14.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
14.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

-8-



--------------------------------------------------------------------------------



 



14.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Arizona. Each
party consents to the jurisdiction and venue of the state or federal courts in
Phoenix, Arizona, if applicable, in any action, suit, or proceeding arising out
of or relating to this Agreement.
14.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c ) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.
14.8 Survival. Sections 9 (“Post-Termination Non-Competition”), 10
(“Confidentiality and Proprietary Rights”), 11 (“Nonsolicitation”), 12
(“Injunctive Relief”), 13 (“Agreement to Arbitrate”), 14 (“General Provisions”)
and 16 (“Entire Agreement”) of this Agreement shall survive Executive’s
employment by Company.
15. Code Section 409A Compliance.
15.1 This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.
15.2 Company and Executive agree that they will execute any and all amendments
to this Agreement as they mutually agree in good faith may be necessary to
ensure compliance with the provisions of Section 409A of the Code.
15.3 The preceding provisions, however, shall not be construed as a guarantee by
Company of any particular tax effect to Executive under this Agreement. Company
shall not be liable to Executive for any payment made under this Agreement, at
the direction or with the consent of Participant, which is determined to result
in an additional tax, penalty or interest under Section 409A of the Code, nor
for reporting in good faith any payment made under this Agreement as an amount
includible in gross income under Section 409A of the Code.
15.4 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.
15.5 With respect to any reimbursement of expenses or any provision of in-kind
benefits to Executive specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangements providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year following the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

-9-



--------------------------------------------------------------------------------



 



15.6 For purposes of Section 409A of the Code, the date as of which Company and
Executive reasonably anticipate that no further services would be performed by
Executive shall be construed as the date that Executive first incurs a
“separation from service” as defined under Section 409A of the Code.
15.7 Notwithstanding anything in this Agreement to the contrary, if a payment
obligation arises on account of Executive’s separation from service while
Executive is a “specified employee” as described in Section 409A of the Code and
the Treasury Regulations thereunder and as determined by the Company in
accordance with its procedures, by which determination Executive is bound, any
payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) shall be made on the first
business day of the seventh month following the date of Executive’s separation
from service, or, if earlier, within fifteen (15) days after the appointment of
the personal representative or executor of Executive’s estate following his
death.
16. Entire Agreement. This Agreement, including the Company Employee Innovations
and Proprietary Rights Assignment Agreement incorporated herein by reference and
any documents related to Executive’s equity awards, constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. This Agreement may be amended or modified
only with the written consent of Executive and the Chairman, Board Compensation
Committee of Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

               RICHARD L. FEDERICO               Dated: May 21, 2008            
[Insert address]          P.F. Chang’s China Bistro, Inc.   

          Dated: May 21, 2008  By:           Lane Cardwell, Chairman       
Board Compensation Committee
7676 East Pinnacle Peak Road
Scottsdale, AZ 85255     

 

-10-